DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gretz (US 10,103,533 B1).
Regarding Claim 1, Gretz discloses a bracket (Fig 1-11,13) configured to hold an electrical junction (interpreted to mean where things meet; note that the claim language has not defined this term “electrical junction”) box (22), the bracket (26) comprising: a plate-shaped back surface portion (portion at 68; note that the claim language has not provided a periphery or limitations to “portion”) configured to abut (see Fig 7) on a back surface (back-side surfaces of 22 engages 39; note that the claim language has not defined a datum of reference for “back”) of the electrical junction box (22); and a plurality of holding portions (portion of 70; note that the claim language has not provided a periphery or limitations to “portion”) which are erected from the back surface portion (portion of 68; note that the claim language has not provided a periphery or limitations to “portion”) along an assembly direction of the electrical junction box (22), wherein the plurality of holding portions (portion of 70; note that the claim language has not provided a periphery or limitations to “portion”) are configured to hold at least two positions on side surfaces (portions at 40) of the electrical junction box (22) so as to sandwich (see Fig 7) the electrical junction box (22) in a direction intersecting the side surfaces, and wherein the plurality of holding portions (portion of 70; note that the claim language has not provided a periphery or limitations to “portion”) are configured to have a first inclination (see dotted line as seen in Fig 13) relative to the assembly direction before assembly of the electrical junction box (22; Column 3, lines 15-27; “arms 70 flex outwardly to their unbiased orientation”), and have a second inclination (Column 3, lines 15-27; Column 5, lines 25-37; “flex inwardly”) which is smaller (for example as the arms flex inwardly, the arms create an angle closer to 90 degrees to go through the hole as opposed to an angle in an unbiased orientation which would form an angle greater than 90 degrees, as seen in Fig 7,13) than the first inclination relative to the assembly direction after the assembly of the electrical junction box (22).

Regarding Claim 2, Gretz further discloses the bracket (Fig 11,13), wherein the back surface portion (portion of 68; note that the claim language has not provided a periphery or limitations to “portion”) has a curved shape which protrudes or recesses (113 is a recess) relative to the back surface of the electrical junction box (22) along the assembly direction.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO (KR 10-0860772; English Machine Translation provided with Office Action).

Regarding Claim 1, CHO discloses a bracket (Fig 1-4) configured to hold an electrical junction box (30), the bracket (10) comprising: a plate-shaped back surface portion (portion of 10 including 11, 12, 13, 14, 14a; note that the claim language has not provided a periphery or limitations to “portion”) configured to abut (about 15 of 14, about 15a of 14a) on a back surface (back-side surfaces of 30 engages 10 at 15 and 15a; surfaces of 30 behind the front opening/entry can be considered back surfaces; note that the claim language has not defined a datum of reference for “back”) of the electrical junction box (30); and a plurality of holding portions (portion of 10 including 18,18a; note that the claim language has not provided a periphery or limitations to “portion”) which are erected from the back surface portion (portion of 10 including 11, 12, 13, 14, 14a; note that the claim language has not provided a periphery or limitations to “portion”) along an assembly direction of the electrical junction box (30), wherein the plurality of holding portions (portion of 10 including 18,18a; note that the claim language has not provided a periphery or limitations to “portion”) are configured to hold at least two positions on side surfaces (left and right sides of 30 as seen in Fig 3) of the electrical junction box (30) so as to sandwich (see Fig 3) the electrical junction box (30) in a direction intersecting the side surfaces, and wherein the plurality of holding portions (portion of 10 including 18,18a; note that the claim language has not provided a periphery or limitations to “portion”) are configured to have a first inclination (see dotted line as seen in Fig 4 with respect to portions at 18,18a) relative to the assembly direction before assembly of the electrical junction box (30), and have a second inclination (see solid line as seen in Fig 4 with respect to portions at 18,18a) which is smaller (solid line angle formed by 18,18a with respect to assembly direction, up-down direction in Fig 4, is smaller than the dotted line angle) than the first inclination relative to the assembly direction after the assembly of the electrical junction box (30).

Regarding Claim 2, CHO further discloses the bracket (Fig 1-4), wherein the back surface portion (portion of 10 including 11, 12, 13, 14, 14a; note that the claim language has not provided a periphery or limitations to “portion”) has a curved shape which protrudes or recesses (11a is a recess) relative to the back surface of the electrical junction box (30) along the assembly direction.


Regarding Claim 4, Cho further discloses the bracket (Fig 1-4), wherein the bracket has an elastic material (page 2, second paragraph; “elastic fixing plate is an erected elastic plate”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsubouchi (JP 2017135770A; English Machine Translation provided by Office Action) teaches of a (junction) box (see Fig 5-6) with a curved surface (at 11A) of a plate with two inclinations (at 23) before and after installation of a component (30); this seems to be in order to add “connection strength” to the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896